Title: From Thomas Jefferson to Stephen Cathalan, Jr., 8 August 1786
From: Jefferson, Thomas
To: Cathalan, Stephen, Jr.



Sir
Paris Aug. 8. 1786.

I have been duly honoured with your favor of July 28. I have in consequence thereof re-considered the order of council of Berny, and it appears to me to extend as much to the Southern ports of France as to the Western, and that for tobacco delivered in any port where there is no manufacture, only 30. sols per quintal is to be deducted. The farmers may perhaps evade the purchase of tobacco in a port inconvenient to them by purchasing the whole quantity in other ports. I shall readily lend my aid to promote the mercantile intercourse between your port and the United states whenever I can aid it. For the present it is much restrained by the danger of capture by the pyratical states. I have the honor to be with much respect, Sir, your most obedient & most humble servant,

Th: Jefferson


P.S. If very good Frontignac wine can be procured at Marseilles I would be obliged to you for six dozen bottles, the price of which I will pay on your bill.

